        Case 5:21-mj-00007-JLT Document 7 Filed 02/05/21 Page 1 of 1


1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )      Case No: 5:21-mj-00007JLT
                                                )
11                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
12            vs.                               )
                                                )
13    MICHAEL JEROME JOSEPH,                    )
                                                )
14                    Defendant.                )
                                                )
15
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20           1.      David A. Torres is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to February 2, 2021. This appointment shall remain in effect until further
22   order of this court.
23
24   IT IS SO ORDERED.
25
         Dated:     February 5, 2021                           /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
